Appeal from an order of the Family Court, Monroe County (Glenn R. Morton, J.H.O.), entered May 19, 2006 in a proceeding pursuant to Family Court Act article 8. The order of protection directed respondent to observe certain conditions of behavior in effect up to and including September 23, 2006.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Matter of Kristine Z. v Anthony C. (43 AD3d 1284 [2007]). Present—Scudder, P.J., Martoche, Centra, Green and Pine, JJ.